Citation Nr: 0523211	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1962 to 
January 1965.  He received an undesirable discharged in 
January 1965. 

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Roanoke, Virginia, 
Regional Office (RO), which found that the character of the 
appellant's discharge was a bar to VA benefits.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in December 2004, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The appellant's discharge from his September 1962 to 
January 1965 period of active service was for offenses that 
constituted willful and persistent misconduct, and is 
considered dishonorable for VA purposes.

3.  The evidence does not show that the appellant was insane 
at the time he committed the acts which resulted in his 
discharge from service.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits (exclusive of certain health care).  38 
U.S.C.A. §§ 101, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The Board finds that VA's duties under the VCAA have been 
fulfilled.  Here, the record reflects that the RO informed 
the appellant of the law and regulations concerning character 
of discharge and the fact that VA needed to determine whether 
his discharge was issued under dishonorable conditions.  In 
an August 2003 letter, the RO advised him of the types of 
evidence that would help support his claim, and that he 
should submit all evidence he wants to have considered 
regarding his character of discharge.  

The appellant also received a copy of the January 2004 denial 
letter, which advised him that his discharge was a bar to VA 
benefits, and included forms for the appellant to seek a 
discharge upgrade from the service department.  In addition, 
the March 2004 Statement of the Case (SOC), provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the appellant's behalf.  
The Board further notes that the appellant was advised of the 
VCAA and the evidence necessary to establish a claim for 
service connection in an April 2003 letter.
  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
duty to notify has been satisfied.

With respect to the duty to assist, the RO obtained the 
service records pertaining to the facts and circumstances 
regarding the appellant's discharge from service, as well as 
statements from the appellant.  The Board also notes that the 
appellant had the opportunity to present testimony in support 
of his claim at the December 2004 hearing, and it does not 
appear that he has indicated the existence of any pertinent 
evidence that is not of record.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The service personnel records from the appellant's September 
24, 1962 to January 26, 1965 period of active duty reflect 
that he received an undesirable discharge.  He enlisted in 
September 1962 with a three-year enlistment.

The record reflects that he was found guilty by a special 
court martial on August 1, 1963, for failure to obey a lawful 
general order, by firing his weapon while posted as a 
sentinel without proper authorization.  The appellant 
accepted a sentence of hard labor for 30 days, forfeiture of 
$50.00 for one month, and reduction in grade.  

In January 1964 the appellant was disciplined under Article 
15 for failure to present at the time prescribed to his 
appointed place of duty.  In May 1964, the appellant was 
disciplined under Article 15 for disorderly conduct in troop 
barracks.  He appealed this action, stating that he tried to 
keep another soldier from waking everyone in the barracks.  
His appeal was denied.  He was placed on restriction for 14 
days and forfeited $10.00 for one month.

In June 1964, the appellant was disciplined under Article 15 
for being absent from his unit, missing bed check and not 
returning until the next morning.  He was placed on 
restriction for 14 days and reduced in grade.

In August 1964, after a transfer, the appellant was 
disciplined under Article 15 for failure to present at his 
appointed place of duty.  Finally, a special court martial 
was convened in October 1964 because he was AWOL from 
September 1, 1964 to September 29, 1964.  He plead guilty to 
the charge and was sentenced to six months of hard labor, 
forfeited $55.00 for six months, and was reduced to a Private 
E-1.  

In November 1964 the appellant's unit commander requested 
that the appellant be discharged from service because he was 
not useful to the Army and he was a continual troublemaker 
who rebelled against any and all attempts at discipline.  The 
unit commander indicated that the appellant had been 
counseled many times to no avail.  When the unit commander 
spoke to the appellant about his reasons for being AWOL, the 
appellant informed him that he felt like going home and so he 
left.  The unit commander indicated that the appellant 
revealed to him that he wanted to be put in for discharge, 
208 or 209.  It was noted that his supervisors had been 
changed and his company commanders had been changed, but the 
appellant's behavior remained the same.  The unit commander 
indicated that he had been given the benefit of the doubt on 
several occasions but the appellant did not react.  He also 
stated that, in his opinion, the appellant was undependable, 
irrational, and did not exhibit the self-control and 
willpower to make himself perform as he knew he should.    

In a November 1964 statement, the appellant's section 
Sergeant for four months revealed that the appellant was late 
to duty, late for formation, unreliable, needed constant 
supervision, and disrespectful.  

A December 1964 psychiatric examination revealed that the 
appellant had no disqualifying mental defects sufficient to 
warrant disposition through medical channels.  The appellant 
was mentally responsible, both to distinguish right from 
wrong and to adhere to the right, and had the mental capacity 
to understand and participate in proceedings.  The examiner 
diagnosed the appellant with immature personality, manifested 
by poor judgment, faulty motivation for duty, and poor self-
disciple.  The examiner reccomended separation under AR 635-
208 (misconduct). 

The appellant's service personnel records revealed that in 
December 1964, the appellant's unit commander requested the 
appellant be discharged, and on December 30, 1964 his request 
was approved.  The appellant was to be discharged from 
service and furnished an Undesirable Discharge Certificate, 
DD Form 258A.  

In February 2003, the appellant submitted a claim for 
service-connected VA compensation.  By correspondence dated 
in January 2004, the RO informed the appellant that they had 
reviewed the records concerning his discharge and had 
determined that his military service did not entitle him to 
VA benefits.  The RO stated that they had used the facts and 
circumstances provided by the military concerning the 
character of the appellant's discharge as well as an August 
2003 personal statement in making this decision.

The appellant appealed the RO's decision to the Board.  In 
his August 2003 personal statement, Notice of Disagreement, 
Substantive Appeal, and at his hearing, he opined as to what 
led to his January 1965 discharge under conditions other than 
honorable, and described the circumstances thereof.  Among 
other things, he indicated that he was only 17 years old, 
that his knee was in pain, and that he did not receive proper 
counseling.  Specifically, on his Substantive Appeal he 
stated that his knee was operated on in April 1963 at the 
Womack Army Hospital in Fort Bragg, North Carolina.  He 
stated that after the operation he wrote to his Senator, who 
represented him at the time, and complained that he was being 
mistreated physically because the Army was not following the 
medical procedure his surgeon had recommended. 

During the appellant's hearing he testified that the medical 
records from his in-service knee surgery were missing from 
the record.  He also indicted that his signature on his 
separation examination was forged.  He stated that he was in 
pain at all times due to his knee and could not perform the 
exercises that were required of him.  He reported that his 
supervisors harassed him and that his unit commander was 
mistreating him because he wrote a letter to his Senator.  He 
reported that he left service for 28 days in September 1964 
without permission because he had requested that he go before 
a board and be recommended for a medical discharge.  He 
stated that during that time he was in permanent pain and 
could not sleep well at night.  

Relevant Laws and Regulations

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A.
§§ 101(2), 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2004).  
Regulations further provide that a discharge or release for 
certain offenses is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d) (2004).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4) (2004).  A discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b) (2004).


Analysis

In the instant case, the Board finds that the character of 
the appellant's discharge is dishonorable for VA purposes, 
and, as such, is a bar to VA benefits.

The Board notes that the appellant's service records clearly 
reflect that the military promulgated an undesirable 
discharge certificate as part of his January 1965 discharge, 
and nothing indicates that the military has upgraded or 
amended this discharge.  Moreover, the record reflects that 
the appellant was counseled regarding the his discharge under 
AR 635-208, that he declined the opportunity of requesting 
counsel, that he did not request a hearing by a board of 
officers, and that he did not desire to submit a statement on 
his behalf.  

In this instance, the Board finds that the appellant's 
service records are replete with evidence demonstrating a 
willful and persistent course of behavior that can only be 
labeled as misconduct.  The appellant received 4 Article 15 
punishments, was found guilty by a summary court martial for 
violating a lawful order, and plead guilty to a charges 
stemming from a 28 day period of AWOL by a special court 
martial.  In this regard, unauthorized absence is the type of 
offense "that would interfere with [an] appellant's military 
duties, indeed preclude their performance, and thus could not 
constitute a minor offense".  Stringham v. Brown, 8 Vet. App. 
445, 448 (1995) 

The first charge occurred in August 1963, with the remaining 
offenses occurring in January, May, June, July, and September 
1964.  The Board notes that the appellant was AWOL for almost 
all of the month of September.  Of the offenses, the 
appellant appealed only the disorderly conduct charge.  The 
appellant's First Sergeant stated that the appellant had 
several periods of AWOL of 4 to 5 hours.  Other records 
indicate that the appellant had been counseled on numerous 
occasions to no avail, that he was disrespectful, was always 
late for formation, occasionally late for duty, and 
unreliable.  Further, the records show that his stated reason 
for going AWOL was that he just felt like going home so he 
left.

In light above, the Board finds that the appellant's actions 
cannot reasonably be described as either isolated or 
infrequent.  As such, the appellant does not fall within the 
exception for a "discharge because of a minor offense" as 
provided by 38 C.F.R. § 3.12(d)(4).  Consequently, his 
discharge must be considered as having been under 
dishonorable conditions.  Accordingly, law precludes payment 
of VA compensation benefits. 38 C.F.R. § 3.12(a).

The appellant has provided correspondence and testimony 
regarding mitigating circumstances for his behavior.  
Specifically, he contends that he was too young and that his 
parents signed him up for service.  He reported that he 
suffered a knee injury in service for which he underwent 
surgery, that he was in chronic pain, and that he was 
returned to an airborne unit thereafter despite his inability 
to perform those kinds of duties.  He testified that it was a 
personal vendetta from a Lieutenant Hadden to run him out of 
the Army because the appellant wrote to his congressman about 
his mistreatment.  

While it does appear that the appellant's service medical 
records may be incomplete, in that they do not show the 
treatment or surgery for his knee injury 
in service, a report of medical history, dated and signed on 
October 28, 1964, 
noted that the appellant had cartilage removed from his knee 
when he was 18 years old, which likely would have placed it 
during his service.  The examining physician noted the 
appellant had a meniscectomy on his left knee in 1962 and 
indicated that the surgery did not disqualify him from 
service.  The examiner also noted that the appellant suffered 
from repeated effusion in the left knee.  
 
The Board does not find the lack of these treatment records 
to be prejudicial in this decision.  Assuming that the 
appellant did suffer an injury in service which resulted in 
chronic knee pain during service, the Board notes that at no 
point during any of his punishments or court martials did the 
appellant point to knee pain as the cause of, or mitigating 
factor for his offenses.   The Board finds it unlikely that 
the appellant would not have mentioned such during his 
numerous disciplinary proceedings.  Moreover, the appellant's 
contention that it was the personal vendetta of a Lieutenant 
Hadden to run him out of the Army that caused his problem.  
However, the evidence of record reveals that Lieutenant 
Hadden did not assume command until August 1, 1964.  All of 
the appellant's offenses, except is 28 day period of AWOL, 
occurred prior to that Lieutenant's command.  Thus, the Board 
finds the appellant's explanations unavailing.

The Board further finds that the record does not show that 
the appellant was insane at the time of he committed the acts 
which resulted in his discharge from service.  See 38 C.F.R. 
§ 3.354(a) (2004).  No competent medical evidence is of 
record to support a finding that he was insane.  In fact, the 
November 1964 psychological examination reflects that his 
psychiatric condition was clinically evaluated as immature 
personality, manifested by poor judgement, faulty motivation 
for duty, and poor self-discipline.  The report noted that 
the appellant had no disqualifying mental defects sufficient 
to warrant disposition through medical channels, and the he 
was mentally responsible, both to distinguish right from 
wrong and to adhere to the right.  As this is the only 
competent medical evidence of record at the time of the 
appellant's discharge regarding his psychiatric condition, 
the Board must conclude he was not insane at that time.

The Board would like to address a document over which the 
appellant expressed concern at his hearing before the 
undersigned.  Among the appellant's service medical records 
is an October 1964 medical examination.  The appellant 
expressed that his signature on the document was a forgery.  
The information on that document in the record has little 
bearing on the Board's decision in this case, as it relates 
to his service medical records, and does not purport to 
provide reasoning for his discharge from service.  In fact, 
this is the only record which supports the appellant's 
contention of suffering a knee injury in service.  
Regardless, the Board's decision is based on the facts shown 
by the record with application of the legal criteria 
governing the determination of the appellant's character of 
discharge.

For the reasons stated above, the Board finds that the 
appellant's discharge 
is dishonorable for VA purposes.  Consequently, the appellant 
has no legal entitlement to VA benefits (exclusive of certain 
health care).  38 C.F.R. § 3.12(d).  Accordingly, the benefit 
sought on appeal must be denied.


ORDER


Inasmuch as the character of the appellant's discharge from 
service is a bar to VA benefits, the benefit sought on appeal 
is denied.

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


